Name: Council Regulation (EEC) No 596/82 of 15 March 1982 amending the import arrangements for certain products originating in the USSR
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 3 . 82 Official Journal of the European Communities No L 72/15 COUNCIL REGULATION (EEC) No 596/82 of 15 March 1982 amending the import arrangements for certain products originating in the USSR THE COUNCIL OF THE EUROPEAN COMMUNITIES, 2. The quotas established by Decision 81 / 1065/EEC and relating to products originating in the USSR listed in Annex II shall be reduced by 50 % . 3 . Import authorizations relating to products listed in Annex II , originating in the USSR, for which release for free circulation is subject in certain Member States to quantitative restrictions pursuant to Regula ­ tion (EEC) No 3286/80 , and in respect of which quotas are not provided for by Decision 81 / 1065/EEC, shall be issued by the Member States concerned within an annual limit of 50 % of the quantities released for free circulation on their territory in 1980 . 4. The release for free circulation of the products listed in Annex II originating in the USSR, other than those referred to in paragraphs 2 and 3, shall be subject to quantitative restrictions. Import authoriza ­ tions shall be issued by the Member States within an annual limit of 50 % of the quantities released for free circulation on their territory in 1980 . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 925/79 of 8 May 1979 on common rules for imports from State ­ trading countries (') established the list of products of which imports into the Community are not subject to any quantitative restriction ; Whereas Council Regulation (EEC) No 3286/80 of 4 December 1980 on import arrangements in respect of State-trading countries (2), Annex III whereto was amended by Decision 81 /248/EEC (3), included a list of products in respect of which release for free circula ­ tion in certain Member States is subject to quantitative restrictions ; Whereas Council Decision 81 / 1065/EEC of 15 December 1981 changing for 1982 the import quotas established by Decision 80/ 1278/EEC in respect of State-trading countries (4) established the import quotas to be opened in respect of those countries by the Member States in 1982 with regard to certain products ; Whereas the interests of the Community require that imports from the USSR be reduced ; Whereas it is necessary to ensure that this Regulation does not affect import authorizations granted or commitments entered into before its entry into force, Article 2 Regulation (EEC) No 3286/80 shall not apply to the import arrangements established by this Regulation . Article 3 The Member States shall inform the Commission without delay of the quotas opened in respect of the USSR pursuant to Article 1 . Article 4 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. However, it shall not prevent the release for free circu ­ lation of products referred to above which are covered by import authorizations issued before the date of the Regulation's entry into force, nor the release for free circulation of the said products to be imported in pursuance of contracts entered into before the said date. In addition, it shall not prevent the release for free circulation of products being shipped to the Community, provided it is impossible to alter the destination . This Regulation shall apply until 31 December 1982. Before that date the Council , acting on a proposal from the Commission, will consider whether the Regulation should be extended and, if necessary, amended . 1 . The release for free circulation of products origi ­ nating in the USSR listed in Annex I shall be subject to presentation of an import authorization . Import authorizations shall be issued by the Member States within an annual limit of 75 % of the quantities released for free circulation on their territory in 1980 . (') OJ No L 131 , 29 . 5. 1979, p . 1 . (2) OJ No L 353, 29 . 12. 1980, p . 1 . (3) OJ No L 115, 27. 4. 1981 , p . 1 . b) OJ No L 390, 31 . 12. 1981 , p . 1 . No L 72/ 16 Official Journal of the European Communities 16 . 3 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 March 1982. For the Council The President W. DE CLERCQ 16 . 3 . 82 Official Journal of the European Communities No L 72/ 17 ANNEX I Products referred to in Article 1 ( 1 ) NIMEXE code ( 1980) Brief description of product 03.03-43 Shrimps and prawns 05.14-00 Ambergris 16.04-11 31 98 Caviar Preserved salmonidae Preserved fish 50.03-10 Silk waste, etc., not carded or combed 56.03-11 13 Polyamide fibre waste Polyester fibre waste 71.01-10 Cultured pearls 71.02-97 Worked diamonds for non-industrial uses 73.38-98 Sanitary ware for indoor use and parts thereof 84.36-91 Textile spinning and twisting machines 84.37-18 Shuttle-less looms, other than looms for narrow fabrics 85.01-24 Universal motors of an output of more than 0-05 kW 85.21-18 Cathode-ray tubes for monochrome television sets 87.07-21 Electric motor trucks with lifting equipment 90.05-20 Binoculars, prismatic 91.04-56 Alarm clocks, other than travel clocks 92.01-11 Upright pianos ANNEX II Products referred to in Article 1 (2), (3 ) and (4) NIMEXE code ( 1980) Brief description of product 32.05-10 Synthetic organic dyestuffs 39.02-03 43 Polyethylene for moulding, specific gravity of less than 0-94 Polyvinyl chloride, not for moulding 40.02-61 63 80 Polybutadiene-styrene Polybutadiene Cis-Polyisoprene 41.02-14 Bovine cattle leather, other than calf leather 44.11-30 90 Unworked fibre buidling board, excluding hardboard Worked fibre building board, excluding hardboard 44.15-39 80 Laminated wood products (excluding veneered panels and sheets) Plywood and board, inlaid wood and wood marquetry 44.18-11 Reconstituted wood, made from sawdust, wood wool or wood flour No L 72/ 18 Official Journal of the European Communities 16. 3 . 82 NIMEXE code ( 1980) Brief description of product Kraft liner paper Newsprint Semi-chemical fluting paper Paper and paperboard consisting of two or more layers . . . Paper Viscose fibre waste Carpets, carpeting and rugs, knotted, of wool or of fine animal hair, comprising not more than 350 knots per metre of warp Carpets, carpeting and rugs, knotted, of wool or of fine animal hair, comprising more than 350 but not more than 500 knots per metre of warp Carpets, carpeting and rugs, knotted, of wool or of fine animal hair, comprising more than 500 knots per metre of warp Horticultural sheet glass Glass coloured throughout the mass (body-tinted) or with an absorbent or reflecting layer (various thicknesses) Unwrought aluminium, not alloyed Unwrought aluminium alloys Domestic electrical refrigerators, compression type 48.01-15 65 75 84 93 56.03-21 58.01-11 13 17 70.05-10 61 63 65 76.01-11 15 84.15-18 84.62-11 17 85.01-31 33 85.15-27 87.01-51 54 59 94.01-41 50 97.03-05 59 Ball bearings Tapered roller bearings Multi-phase motors of an output of not more than 0-75 kw Multi-phase motors of an output of more than 0 75 kW but not more than 7-5 kW Portable monochrome television receivers Agricultural tractors (excluding walking tractors) and forestry tractors, wheeled, new, of an engine power of 25 kW or less idem, more than 37 kW but not more than 59 kW idem, more than 59 kW Seats with straight wooden frames, not padded, stuffed or upholstered Seats with wooden frames, padded, stuffed or upholstered Toys and working models Toys and working models, not for assembly, of plastic materials